Citation Nr: 0732709	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The served in the Southwest Asia theater of operations 
during the Persian Gulf War; he did not engage in combat with 
the enemy.  

2.  The veteran has a verified stressor of being in the 
vicinity of Scud missile attacks while stationed in Dhahran, 
Saudi Arabia.

3.  The veteran has PTSD as a result of service in the 
Persian Gulf War.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  In this regard, the Board notes that 
another VA regulation indicates that the diagnostic criteria 
set forth in DSM-IV for a diagnosis of PTSD should be met.  
38 C.F.R. § 4.125 (2007).  

Review of the veteran's DD Form 214, as well as his service 
personnel records, shows that he served in the Southwest Asia 
Theater of operations (SWATO) from December 25, 1990 to May 
11, 1991 and again from July 28, 1991 to May 28, 1992.  These 
records do not, however, show that he engaged in combat with 
the enemy.  Therefore, credible supporting evidence that the 
claimed in-service stressor occurred is required to establish 
service connection for PTSD.  In this regard, the veteran has 
described some events, including in testimony under oath in 
October 2004, that he claims were very stressful to him and 
caused his PTSD; those events included experiencing nearby 
attacks by Scud missiles while he was in SWATO.  Pursuant to 
a request by the RO in April 2006, the Center for Unit 
Records Research (CURR) responded that between December 1990 
and June 1992, the unit to which the veteran was assigned was 
based at Khobar Towers, Dhahran, Saudi Arabia, and that 
Dhahran was attacked by Iraqi Scuds seven separate times 
during the time the unit was base camped at that location.  
Accordingly, the RO accepted that evidence as verification of 
the veteran's claimed stressor and the Board concurs.  

The medical evidence of record shows that the veteran has 
been treated by VA and private physicians and therapists 
since 2001 for what has been repeatedly diagnosed as PTSD.  
What is needed to support the claim is not only a diagnosis 
of PTSD.  What is needed is a diagnosis of PTSD conforming to 
the criteria in DSM-IV based on the verified stressor of 
being in proximity to Scud missile attacks.  

February 2002 reports show that the veteran was referred by 
his private psychiatrist for psychological testing.  He was 
administered the Mississippi Scale for Combat Related PTSD 
and Trauma Symptom Inventory and obtained a score of 102, 
which was reported to fit the classification for 
psychological disorders but did not meet the criteria for 
PTSD.  Nonetheless, the veteran's psychiatrist reported a 
diagnosis of PTSD, delayed onset, on the basis of unspecified 
"multiple combat experiences" in the Gulf War.  Because it 
is not clear that this diagnosis of PTSD is based on the 
verified proximity to Scud missile attacks, the Board gives 
it little probative weight.

The next specific report of record is that of the veteran's 
examination in December 2002 for compensation purposes.  The 
review of stressors discusses the veteran having to deal 
with, and bury, dead bodies, but also contains the statement:  
the veteran states that he was also frightened a great deal 
because of the fear of scud missile attacks.  The report 
discusses the criteria for a diagnosis of PTSD and contains 
diagnoses of PTSD, anxiety disorder NOS, and depressive 
disorder NOS, which the examiner considered secondary to the 
PTSD.  Because this report discusses the criteria for a 
diagnosis of PTSD and includes fear of scud missile attacks 
in the discussion of stressors, the Board gives this report 
significant probative weight.  

The next specific report of record is that of the veteran's 
examination in June 2005 for compensation purposes.  The 
examiner described the veteran as evasive about whether his 
"visions" of scud missile attacks had happened in reality, 
and indicated, with regard to the veteran's military history, 
that he had not been involved in combat.  The examiner noted 
multiple discrepancies about the type of trauma the veteran 
might have experienced, his proximity to it, and/or 
substantiation that he observed many dead American soldiers.  
In discussion the factors relevant to a diagnosis of PTSD, 
the examine noted that exposure to a traumatic event was not 
described, that the veteran does not describe events as 
previously experienced, that there was no avoidance of 
stimuli suggestive of the event, that the veteran described 
difficulty with all phases of sleep, that the duration of 
symptoms are not reported correlating experiencing previous 
events and avoidance of stimuli, and that the veteran 
reported significant nerve problems.  In an addendum, the 
examiner noted that review of medical records was consistent 
with no firm substantiation that the events actually 
occurred, and provided diagnoses of anxiety disorder, nerves, 
rule out psychosis, and of alcohol abuse, rule out 
dependence. Because this report does discuss the criteria for 
a diagnosis of PTSD and concludes that there was then no 
evidence of a verified stressor, the Board gives this report 
significant probative weight.  

The most recent specific report is an assessment in September 
2005 submitted by the veteran.  This report shows that the 
veteran was administered several tests, including the 
Mississippi Scale for PTSD - short form.  This was 
interpreted as indicating a diagnosis of PTSD.  Based on the 
reports of testing and of an examination in August 2005, the 
private psychiatrist diagnosed PTSD, chronic, severe, with 
delayed onset; major depressive disorder, recurrent, severe; 
and panic disorder, in remission.  Because this report 
includes reference to being in proximity to scud missile 
attacks among the specific traumas discussed, as well as a 
discussion of the diagnostic criteria for PTSD, the Board 
gives this report significant probative weight.  

In this case, only the June 2005 VA examiner has failed to 
diagnose the veteran as having PTSD.  It is significant, 
however, that this report was based on the lack of verified 
stressor, whereas CURR verified the veteran's proximity to 
scud missile attacks in Dhahran in response to a request by 
the RO made in 2006.  Both the December 2002 report and the 
September 2005 report conclude that the veteran met the 
diagnostic criteria for PTSD based, at least in part, on 
proximity to scud missile attacks.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the competent, credible evidence indicates that 
the DSM-IV criteria for a diagnosis of PTSD have been met and 
that the statutory and regulatory criteria for service 
connection for PTSD have also been met.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304.  

Therefore, service connection for PTSD is established.  

In light of the favorable action taken herein regarding the 
veteran's claim, a detailed discussion of VA's compliance 
with the provisions of 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002) and VA's duties to notify and assist 
claimants is not necessary.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


